Citation Nr: 1706107	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for a right leg disability.  

5.  Entitlement to service connection for a right ankle disability. 

6.  Entitlement to service connection for a left wrist disability, to include as secondary to service-connected disability of the left 3rd (middle) finger.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from January 1977 to October 1983.    

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in April 2011, August 2012, and April 2013.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2016 videoconference, and a transcript is on file.  At the videoconference he withdrew from appellate consideration the issues of entitlement to an increased rating for service-connected disability of the left 3rd finger, rated 10 percent disabling (and which currently is the Veteran's only service-connected disorder) and entitlement to special monthly compensation (SMC) for loss of use of the left hand.  Page 1 of the transcript.  Also, the record was held open for an additional 60 days to allow the Veteran to submit additional evidence.  Such evidence was submitted.  Although in November 2016, the Veteran's representative requested that the case be remanded to the RO for initial RO consideration of such evidence, the representative subsequently waive initial RO consideration of such evidence in December 2016.  
This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that he has psychiatric disability, including PTSD, the primary cause of which was his having been assaulted, physically and sexually, while falsely jailed in August 1980 in Dayton, Ohio.  He also maintains that the other disabilities for which service connection is claimed are also the result of his having been beaten at that time.  

The service treatment records (STRs) show that in March 1978 the Veteran complained of difficulty getting to sleep, and arising early, due to tension headaches.  He was not happy with the Army but liked his job as a cardiology technician.  The assessment was anxiety-depression syndrome, and tension headaches.  He was to be referred to a community mental health service, and he was prescribed Fiorinal and Valium.  

Service personnel records show that the Veteran was arrested by civilian authorities in Montgomery County, Dayton, Ohio, on August 15, 1980, and released on bond pending a trial date of September 5, 1980.  Charges were dismissed on November 6, 1980.  The Veteran's DD Form 214, Report of Transfer or Discharge, also notes a discharge under honorable conditions, with a narrative reason of a pattern of misconduct.

Subsequent VA records, including the report of VA psychiatric examination in February 2013 (when the Veteran indicated he had been treated for a number of years at the community health service), indicate that there were no available records from the community health service.  However, from a review of the record, it appears that the Veteran was never asked to provide the name and address of that community health center; and he has never been requested to execute and return a release allowing VA to obtain such records.  

While the opinion of the February 2013 VA psychiatric examiner was negative, and does not support the claim for service connection for psychiatric disability, including PTSD, a recently received opinion of the Veteran's treating VA psychologist does attempt to support the claim.  The psychologist attributed the Veteran's psychiatric symptoms to "significant trauma events while in the military;" however, the basis for such a finding of these events happening is unknown.  Also, the Veteran has submitted supporting evidence indicating that he filed a lawsuit in 1981 for his unlawful detention in jail in Dayton, Ohio in August 1980.  Though, that evidence shows that the law suit was dismissed with prejudice.

In view of the foregoing, the Veteran should be contacted and requested to provide the name and address of the community health center at which he was treated prior to coming to VA for treatment, and to execute a release allowing for the RO to make an attempt to locate and obtain such records.  If in obtaining this additional evidence, further information is uncovered that may lead to substantiating his claim of an in-service assault, an additional examination and opinion should be requested.  

A November 2010 VA examination yielded a negative nexus opinion as to the etiology of the Veteran's claimed headaches.  A February 2012 VA examination yielded a negative opinion as to the etiology of the Veteran's claimed left wrist disability, including residuals of postservice excision of a ganglion cyst.  

The medical evidence does not currently show that there a current disability diagnosed with respect to the Veteran's right leg or right ankle.  However, the Veteran has testified to receiving current treatment from VA for such disabilities.   Thus, updated VA medical records must be obtained and the Veteran should be invited to submit competent evidence that he has current disability of the right leg and right ankle.  
Lastly, because adjudication of the claims for service connection could impact upon the claim for a TDIU rating, adjudication of the TDIU claim must be deferred pending development and readjudication of the other claims on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he provide information as to the name and address of the community health center to which he was referred during service in 1978, to include specifically when he was treated.  Also ask the Veteran to submit information or evidence which would show that he now has current disability of the right leg and right ankle.  

2.  The Veteran should be contacted and requested to submit or identify any other evidence in support of his claim for service connection for psychiatric disability.  This should include any supporting evidence to confirm any event alleged to have constituted a "stressor" during service actually occurred as well as any medical evidence or opinion of a relationship between any psychiatric disability and any one or more incidents during the Veteran's service.  

3.  Determine whether there are outstanding service treatment records for in-patient psychiatric care and obtain them if they exist.

4.  If the above records referenced in paragraphs 1-3 indciate that there is support for the Veteran's claims of in-service assault, schedule the Veteran for VA psychiatric examination for the purpose of determining the nature and etiology of any and all acquired psychiatric disorders which he now has.  

The claims folder and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  

(A) If a diagnosis of PTSD is made, the examiner should specify (1) whether each alleged stressor or combination of stressors claimed to have occurred during the Veteran's service was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be sufficient to produce PTSD by the examiner.  In so opining, the examiner is asked to consider and discuss (a) the Veteran's lawsuit filed in 1981 for his purported unlawful detention in jail in Dayton, Ohio, in August 1980; and (b) the June 24, 2016 statement of the Veteran's treating VA psychologist.  

(B) For diagnoses other than PTSD, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disorder is etiologically related to the Veteran's period of service, including any in-service assault.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  If it is determined that the Veteran was physically assaulted while in jail in Dayton, Ohio in August 1980, the Veteran should be afforded examinations as to his claimed low back disability and migraine headaches to determine whether such disabilities are related to such physical assault.  Similarly, if the Veteran also provides competent evidence of the current existence of disabilities of the right leg and right ankle, he should afforded examinations to determine whether such disabilities are related to such physical assault.  

6.  Thereafter, if the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

